Citation Nr: 0711646	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  06-31 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE


Entitlement to service connection for basil cell carcinoma of 
the right check and the left forearm, including as due to 
exposure to ionizing radiation in service.

REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October of 1945 to 
August of 1949 and from September of 1950 to May of 1952.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisianna.  

In March of 2006, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The competent medical evidence does not establish a nexus 
between the veteran's basil cell carcinoma of the right cheek 
and left forearm and in-service injury or disease, including 
exposure to ionizing radiation in service.


CONCLUSION OF LAW

Basil cell carcinoma of the right cheek and left arm were not 
incurred in or aggravated by active military service, 
including exposure to ionizing radiation, and is not presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letters dated in August and 
September of 2002 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp 2006) and 38 C.F.R. 
§ 3.159, as the letters informed the appellant of what 
evidence was needed to establish the benefits sought, and 
informed the appellant that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim.  

VA treatment records are on file.  VA has also obtained dose 
estimates from the Defense Threat Reduction Agency (DTRA) and 
a medical opinion from the VA Under Secretary for Health.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence which might be relevant to 
the issue on appeal, and that VA has satisfied the duty to 
assist.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claim for service connection for 
basil cell cancer of the right cheek and the left forearm is 
being denied on the merits, no original rating or effective 
date will be assigned.  For this reason, the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, and it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  

	Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for a radiogenic disease may be 
established in one of three ways.  First, if a veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and, after service, 
developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service. 
38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.309(d) (2006).  

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to VA Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Third, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 
(Fed. Cir. 1994).

The veteran contends that his basil cell carcinomas of the 
right cheek and left arm are due to exposure to ionizing 
radiation in service during Operation CROSSROADS conducted in 
1946.

The evidence shows that in 1946 the veteran participated in 
Operation CROSSROADS, while serving on the U.S.S. WALKE (DD 
723), consisting of an atmospheric nuclear test and an 
underwater nuclear test in the Bikini Atoll; that there is no 
evidence of skin cancer in service; and that skin cancer was 
first diagnosed and treated many years after service, in 
April of 2003.  

The Board has carefully reviewed this appeal under each of 
these legal theories.  
With regard to the presumption of service connection for 
enumerated cancers following service in a radiation-risk 
activity, although the record reflects that the veteran 
participated in a radiation-risk activity during Operation 
CROSSROADS in 1946, basil cell skin cancer (of the right 
cheek and left forearm) is not listed as one of the 
enumerated cancers under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Consequently, as a matter of law, service 
connection cannot be granted on a presumptive basis pursuant 
to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

With regard to the second basis for service connection under 
38 C.F.R. § 3.311, because the veteran was exposed in service 
to ionizing radiation and, after service, developed basil 
skin cancer of the right cheek and left forearm, the 
veteran's claim was referred to the VA Under Secretary for 
Benefits (VA Director of Compensation and Pension Service), 
who requested an advisory medical opinion from the VA Under 
Secretary for Health (Chief Public Health and Environmental 
Hazards Officer) on the question of whether there is a 
reasonable possibility that the veteran's basil cell skin 
cancer of the right cheek and left forearm was incurred in 
service.  38 C.F.R. § 3.311.  

As part of the mandatory development of the veteran's claim, 
the RO requested that the Defense Threat Reduction Agency 
(DTRA) provide a dose estimate of the veteran's radiation 
exposure.  In August 2005, DTRA issued a revised radiation 
dose estimate that the veteran was exposed to a mean total 
external gamma dose of 0.6 rem, an upper bound gamma dose of 
1.8 rem, a mean skin dose (left arm) beta plus gamma of 0.9 
rem, and an upper bound total skin dose (left arm) of 2.1 
rem, and a mean skin dose (right cheek) of beta plus gamma of 
0.8 rem and an upper bound total skin dose (right cheek) of 
2.0 rem.

The VA Under Secretary for Health (Chief Public Health and 
Environmental Hazards Officer) in December 2005 offered the 
medical opinion that it was unlikely that the veteran's basil 
cell cancer of his right cheek and left arm resulted from 
exposure to ionizing radiation in service.  The bases for the 
opinion included that the veteran's basil cell cancer first 
manifested approximately 56 years after last exposure in 
service.  Based on a review of the opinion of the VA Under 
Secretary for Health and DTRA, in December 2005, the VA 
Director of Compensation and Pension Service concluded that 
there was "no reasonable possibility that the veteran's BCC 
of the left forearm and right cheek resulted from radiation 
exposure in service."  There is no favorable private medical 
opinion evidence of record that weighs in favor of the 
veteran's claim.  For these reasons, although the veteran was 
exposed in service to ionizing radiation and, after service, 
developed basil cell cancer of the right cheek and left arm, 
the Board finds that the weight of the competent medical 
evidence demonstrates that the veteran's basil cell cancer of 
the right check and left forearm is not related to in-service 
exposure to ionizing radiation. 

With regard to the theory of direct service connection, there 
is no favorable private medical opinion evidence of record to 
weigh in favor of the veteran's claim.  There is no competent 
medical evidence of record that tends to relate the veteran's 
skin 

cancer of the right cheek and left forearm to any in-service 
injury or disease, including exposure to ionizing radiation 
in 1946.  The only competent medical evidence of record tends 
to weigh against the veteran's claim because it tends to show 
that it is unlikely that the veteran's cancer of the right 
cheek and left forearm was incurred in service, including as 
due to in-service exposure to ionizing radiation.  The 
veteran's service medical records are negative of any 
diagnosis of, or treatment for, cancer of the right cheek and 
left forearm, and the record reveals no diagnosis of cancer 
of the right cheek and left forearm until many years after 
service in 2003.  

The Board may consider in its assessment of a service 
connection claim the passage of a lengthy period of time 
wherein the veteran has not been diagnosed with the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  Accordingly, the Board finds 
that a preponderance of the evidence is against the claim for 
service connection for residuals of cancer of the right cheek 
and left forearm on the basis of direct service connection.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for basil cell cancer of the right cheek and left 
forearm on all theories of entitlement, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

Service connection for residuals of cancer of the right cheek 
and left forearm, including as due to exposure to ionizing 
radiation, is denied.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


